DETAILED ACTION

Interviews
1.	Interviews were held on February 11, 2022 and many times before February 11, 2022 with Mr. Jason Smith (attorney of the record).  The essence of the interviews was that the Cassidy reference used in the Final Office Action (and previous Office Action) can not be used as 35 USC 102(a)(1) reference since the application is filed after AIA .  
	Examiner agrees with Applicant’s point although the cited reference may be used under 35 USC 102(a)(2).  It is also noted that Examiner also incorrectly cited assignment information in the final Office Action, which may not have relevance on Applicant’s point.  

Finality Withdrawn
2.	In review of the issues raised during the interview, the finality of the Office Action dated January 13, 2022 is withdrawn.  Currently claims 1-18 remain in the examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0155054 A1 to Bell (hereinafter “Bell”).
	Regarding claim 1, Bell disclosed a kit (see figure 5) comprising an RIFD chip 32 configured to be installed in a tire (see abstract) which go through the vulcanization processes (see paragraphs 0008 and 0025).  As shown in figures 7-9, the tag 32 may be encapsulated with epoxy material (see paragraph 0033).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0155054 A1 to Bell in view of US 2017/0357887 A1 to Wei et al. (previously cited, hereinafter “Wei”).
The teachings of Bell have been discussed above.  
Bell, however, fails to specifically teach or fairly suggest the tire has multiple RFID tags operate in different ranges.
Wei teaches a tire (see abstract) comprising a plurality of RFID tags 155a-155n (see figure 2 and pagraph 0029) wherein the RFID tags can be active or passive (see paragraph 0030), and the RFID tags carry common information such as a serial number (see pagraph 00035).     
In view of Wei’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ multiple RFID tags (passive or active) to the teachings of Bell in order to increase data carrying capacity for the tire.  Use of multiple RFID tags are common practice for various purposes.  Information can be grouped and carried in different tags.  

Allowable Subject Matter
s 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a kit comprising a passive RFID mold tag and active RFID mold tag having different construction and different read range than the passive RFID mold tag which can go through multiple vulcanization process, and wherein the reading range for the passive RFID tag is from 5 to 20 centimeters.  Such an RFID kit for the tire for repeated vulcanization process is neither disclosed nor suggested by the cited references. Even if some teachings may be found in other references, Examiner finds no grounds to combine them.  

Additional Remarks
11.	As discussed in the interview summary, the rejection made in the final Office Action is withdrawn, and a new prior art is introduced in this Office Action, which is made non-final.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 12, 2022